 I\\1I A It AI P'\CKINI ( (ORP. Taila Meat Packing (Corp. and Amalgamlated lMeat(utters and Butcher Workmen of North America.IA)Cal P-46, AFI,-(CIO. ('ase 18 ('A 6()75Ma\ 14. 1979D[)1(ISION AND) ORI)ERBY MtILI LRS JKI\NS. Mt RP'll. AND) I Rt IlSI) \ 1iUpon a charge filed on November 29, 1978. hbAmalgamated Meat ('utters and Butcher Workmanof North America. L.ocal P 46, A CIO). hereincalled the Union. and duls served on Tama MeatPacking Corp., herein called Respondent. the G(eneralCounsel of the National Labor Relations Board. bhthe Regional Director for Region 18. issued a conm-plaint on December 14. 1978, against Respondent. al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (I) andSection 2(6) and (7t of the National Labor RelationsAct. as amended. Copies of the charge. complaint.and notice of hearing betore an Administrative LawJudge were duly served on the parties to this proceed-Ing.With respect to the unfair labor practices. the com-plaint alleges. in substance, that on November 15,1978. following a Board election in Case 18 RC-10677. the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that.commencing on or about November 22, 1978, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representativeand to furnish certain information. although theUnion has requested and is requesting it to do so. OnJanuary 4 1979. Respondent filed its answer to thecomplaint admitting in part. and denying in part. theallegations in the complaint.On February 6, 1979. counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently. on February 15.1979. the Board issued an Order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent filed noresponse to the Notice To Show Cause.I Official notice is taken of the record in the representation proceeding.Case 18 RC 10677. as the term "record" is defined in Sec 102.68 and Sec102.69g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 4th (ir.1968)1" Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Interiype Co v. Penelli, 269 F.Supp 573 (DC. Va 1967).Follei Corp, 164 Nt.RB 38 (1967). enfd 397 F2d 91 (7th Cir 1968): Sec9(d) of the NLRA as amendedPursuant to the provisions of' Section 3(h) of theNational [.;tabor Relations Act. as amended. the Na-tional Labor Relations Board hits delegated its a -thorit in this proceeding to a three-membe panel.t pon the entire record in this proceeding. theBoard makes the ftollowing:Ruling on the Motion for Summlar's JudgnentIn its answer to the complaint. Respondent admitsits refusal to bargain but attacked the Itnion's certifi-cation oni the basis that the Board erred in certit'ingthe [Union as the exclusive bargaining represntaltiveo' Respondent's employees in the appropriate unit. Inher Motion for SummarN Judgment. counsel fr theGeneral Counsel alleges that Respondent seeks to re-litigate issues previously considered in the underl, ingrepresentation case, and that there are no Ihactual is-sues warranting a hearing.Our review of record herein, including the record inCase 18 RC 10677. discloses, inler trli, that on Sep-tember 30. 1976. the Board issued its Order and Di-rection of Second Election,2directing that an electionbe held in the foillowing appropriate unit:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Tama. Iowa facilit includingplant clerical employees, meat graders, arddrivers and shag drivers: excluding cattle bus ers.salesmen, office clerical emploees, professionalemiployees, guards and supervisors as defined inthe Act.Thereafter, a second election was held on July 21.1978. The tall, of ballots showed 94 votes cast for theUnion and 59 against. There were 25 challenged bal-lots, an insufficient number to aflect the results. Re-spondent filed an objection to the election. On August11. 1978. the Regional director for Region 18 issued areport recommending that the Board overrule Re-spondent's objection and that a Certification of Rep-resentative be issued. On August 18, 1978, Respon-dent filed exceptions to the Regional Director'srecommendations. On November Is. 1978, the Boardissued its decision and Certification of Representativeadopting the findings and recommendations of theRegional Director and certifying the Union as the ex-clusive bargaining representative of the employees inthe appropriate unit. On November 22, 1978, Re-spondent informed the Regional Director for Region2 The first election was cnducted pursuant to a Stipulation for ('ertlfica-tion Upon ('onsent Election. hat election was set aside bh an Administra-tive .aw Judge n a D)ecision issued in the consolidated proceeding of Case18 ('A-4809 and Case 18 RC 10677. No exceptions were taken to the Deci-sion of the Administrative Laaw Judge. ('onsequently. the Order and direc-tion of second election was issued b) a Deput) Executive Secretar' at thedirection of the Board.242 NL RB No. 43239 I)4 ('ISIONS Of: NATIONAL LABOR RELATIONS BOARDIX that it wo uld Icchlnic'aiv refuse to bargain with theI lnin. ased on the loregoig counsel for the Gen-elal ('omIscl conitelnds that the only issue in this caseis wilhether the oard erred in certit'ing the Union astile cxclLisive hairgaining representative of Respon-dient's ellployces. It thus appears that Respondent isalteptling to raise herein issues which were raised inthe unlderlyiing representation case.It is well settled that in the absence of newly dis-co)ered or previously unavailable evidence or specialci rcumstaLnces a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which swere or could have been litigated in aprior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FAC'TI. 1liE BUSINESS OF RESPONDENTRespondent, an Iowa corporation, is engaged in theprocessing and wholesale distribution of meat andmeat products. During the year ending December 31,1978, a representative period, Respondent, in theSee Pit.xhurgh Plate Glasv Co. v. N.L.R B., 313 U.S. 146. (1941); Rulesand Regulations of the Board, Sec. 102.67(f) and Sec. 102.69(c).In its answer to the complaint, Respondent. in addition to denying thecommission of any unfair labor practices, denies that the unit described is anappropriate unit. However. the record in Case 18-RC-10677 discloses thatRespondent agreed to this unit in entering into a Stipulation for CertificationUpon Consent Election. and that both Board elections were conducted insaid unit. Inasmuch as the issue of what constitutes an appropriate unit wasdisposed of in the underlying representation proceeding, no litigable issue israised by Respondent's denial. Respondent also denies that since on or aboutNovember 24, 1978, and continuing to date, the Union has been requestingRespondent to bargain collectively with respect to rates of pay. wages, hoursof employment, and other conditions of employment. However, the recorddiscloses that the Union, by letters dated November 24 and 27. 1978. re-quested Respondent to bargain collectively with respect to rates of pay.wages, hours of employment, and other conditions of employment. Respon-dent has submitted nothing to controvert these letters or their contents.Respondent also denies that it has failed and refused to furnish the Unionwith information necessary and relevant to the Union for purposes of collec-tive bargaining. Respondent admits, however, that since November 24. 1978,and continuing to date, the Union has requested such information fromRespondent. Respondent does not allege that it has provided the Union withthe aforesaid requested information. and, as Respondent has submitted noth-ing to controvert the complaint allegation, Respondent's denial is withoutany substance and raises no litigable issue.course and conduct of its business operations. pur-chased and caused to be transported and delivered atits Tama, Iowa, facility goods and materials in excessof $50.000. of which goods and materials valued inexcess of $50.000 were transported and delivered tosaid facility in Iowa directly from points located out-side the State of Iowa. During the same representa-tive period, Respondent processed, sold. and distrib-uted at its Tama, Iowa. facility products valued inecess of $50,000, of which products valued in excessof $50.000 were shipped from said facility in Iowa topoints located outside the State of Iowa.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Work-men of North America, Local P-46. AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. IlHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed by theRespondent at its Tama, Iowa facility, includingplant clerical employees, meat graders, yarddrivers and shag drivers; excluding cattle buyers,salesmen, office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.2. The certificationOn July 21, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 18, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on November 15, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.4 o 'TAMA MEAT PACKING CORP.B. The Request lo BrgaXin Uand Repondent Re.voe/Usa/Commencing on or about Novelmber 24. 1978. andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit and to supply itwith certain information relevant for purposes of col-lective bargaining. Commencing on or about Novem-her 22. 1978. and continuing at all times thereafter todate, Respondent has refused, and continues to re-fuse. to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit and to furnish the Unionwith the information requested by it.Accordingly, we find that Respondent has, sinceNovember 22, 1978, and at all times thereafter. re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and to furnish it with information rel-evant for the purpose of collective bargaining, andthat, by such refusals, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and ( I) of the Act.IV. THE EFFECT OF THE UNFAIR ABOR PRACII(ICESUPON COMMERCEThe activities of Respondent set forth in section11, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMt )YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date that Respondent com-mences to bargain in good fiith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultriy Cnpanhv, Inc., 136NLRB 785 (1962): Commerce Company d/h/a LamnarHotel. 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964). cert. denied 379 U.S. 817; BurnettCons.truction (Conpan'y, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record. makes the following:CONC('I.SIONS OF LAW1. Tama Meat Packing Corp. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of' the Act.2. Amalgamated Meat Cutters and Butcher Work-men of North America, Local P 46. AFL-CIO. is alabor organization within the meaning of Section 2(5)of' the Act.3. All full-time production and maintenance em-ployees and regular part-time production and mainte-nance employees employed by the Respondent at itsTama. Iowa, facility, including plant clerical employ-ees, meat graders, yard drivers and shag drivers; ex-cluding cattle buyers, salesmen, office clerical em-ployees. professional employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 15. 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. B refusing on or about November 22, 1978.and at all times thereafter. to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit and to furnishit information relevant for the purpose of collectivebargaining, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusals to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,241 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDTama Meat Packing Corp., Tama, Iowa, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Meat C('ut-ters and Butcher Workmen of North America, LocalP 46, AFL CIO, as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:All full-time and regular part-time productionand maintenance employees employed by theRespondent at its Tama, Iowa facility includingplant clerical employees, meat graders, yarddrivers and shag drivers; excluding cattle buyers,salesmen, office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.(b) Refusing to furnish the above-named labor or-ganization with information relevant and necessaryfor the purpose of collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, provide the above-named labororganization with information relevant and necessaryfor the purpose of collective bargaining.(c) Post at its Route I, Tama, Iowa, facility copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. ReasonableI In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Directors for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPEND)IXNoriC(i To EMPI.()YEESPOSTED BY ORDER O)F IHENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, Local P-46, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT refuse to supply information re-quested by the Union which is relevant and nec-essary for the purpose of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WII.L, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Tama, Iowa facility, includingplant clerical employees, meat graders, yarddrivers and shag drivers, excluding cattle buy-ers, salesmen, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.WE WILL, upon request, furnish the above-named Union information relevant for the pur-pose of collective bargaining.TAMA MEAT PACKING CORP.242